Exhibit 10.36
Execution Version


THIRD AMENDMENT TO
OPTION AGREEMENT




This Third Amendment to Option Agreement (“Third Amendment”) is made and entered
into effective as of August 21, 2018 (the “Effective Date”), by and between FIA
TIMBER PARTNERS II, L.P., a Delaware limited partnership (hereinafter referred
to as “Seller”), and CATCHMARK TIMBER TRUST, INC., a Maryland corporation
(hereinafter referred to as “Purchaser”).


WHEREAS, Seller and Purchaser are parties to an Option Agreement dated as of
May 30, 2018, as amended by that First Amendment to Option Agreement dated
effective as of June 28, 2018, as amended by that Second Amendment to Option
Agreement dated effective as of August 3, 2018, relating to certain timberlands
in Coos and Curry Counties, Oregon (collectively, the “Option Agreement”);


WHEREAS, timber cutting and removal has been completed with respect to (i) that
certain     Pay as Cut Timber Cutting Right Contract No. 567-17-24 dated
November 28, 2017, between Seller, as seller, and Scott Timber Co., as purchaser
and (ii) that certain Pay as Cut Timber Cutting Right Contract No. 567-17-26
dated November 30, 2017, between Seller, as seller, and G & D Timber Inc., as
purchaser; and


WHEREAS, the parties wish to amend the Option Agreement to, among other things,
provide for the assignment of the Timber Cutting Agreements and notifications of
operations/permits in respect thereof at Closing.
    
NOW, THEREFORE, the parties have agreed and do hereby agree as follows:


1.Defined Terms. Capitalized terms used herein, and not defined herein, shall
have the meanings assigned to such terms in the Option Agreement.
a.    Purchase Price; Assumed Liabilities. The last sentence of Section 2 of the
Option Agreement is amended and restated in its entirety as follows:
“As additional consideration for the purchase and sale transaction contemplated
by this Agreement, Purchaser shall assume from Seller at Closing: (a) all
liabilities and obligations of Seller arising on or after the Closing Date (as
defined herein) under easements and other matters of record affecting the Real
Property which impose obligations on the owner thereof and under the Unrecorded
Encumbrances (as defined herein), including but not limited to the Timber
Cutting Agreements set forth on Exhibit D (the “Timber Cutting Agreements”); and
(b) all Continuing Obligations as defined in Section 36 below (collectively, the
“Assumed Liabilities”).”


SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------





b.    Closing. Section 4(b)(i) of the Option Agreement is amended and restated
in its entirety to read as follows:
“one or more (at Purchaser’s election) Statutory Special Warranty Deeds
(warranting only against the claims of persons claiming by, through or under
Seller) for each county in which the Real Property is located, in the form of
Exhibit B attached hereto, and subject only to the Unrecorded Encumbrances and
the Permitted Encumbrances (both as hereinafter defined) and further excepting
from Seller’s warranties contained in such deed(s) those certain matters
affecting Seller’s title set forth on attached Exhibit C (collectively, the
“Deed”). The legal description of the Real Property to be contained in the Deed
shall be the legal description of the Real Property as set forth on Exhibit A
attached hereto and hereby made a part hereof (as the same description may have
been modified in connection with the Title Commitment or any Update thereto);”
c.    Title. Section 5(g) of the Option Agreement is amended and restated in its
entirety to read as follows:
“Purchaser acknowledges and agrees that Seller may continue to conduct ongoing
timber harvesting operations until Closing on those harvest planning units
identified in Exhibit E (the “Harvest Parcels”). Notwithstanding the foregoing,
as of August 10, 2018 harvest of timber under the Timber Cutting Agreements has
been completed, but the purchasers under the Timber Cutting Agreements have not
completed post-harvest contractual obligations. In particular, the purchaser
under that certain Pay as Cut Timber Cutting Right Contract No. 567-17-24 dated
November 28, 2017, between Seller, as seller, and Scott Timber Co., as purchaser
(the “Scott Timber Cutting Agreement”), has not completed final road maintenance
and pile burning, and the purchaser under that certain Pay as Cut Timber Cutting
Right Contract No. 567-17-26 dated November 30, 2017, between Seller, as seller,
and G & D Timber Inc., as purchaser (the “G&D Timber Cutting Agreement”) has not
completed pile burning. Seller shall retain all rights to proceeds of timber
harvested pursuant to the Timber Cutting Agreements.”
d.    New Section 11(g). A new Section 11(g), reading as follows, is added to
the Option Agreement:
“(g)     At Closing, Purchaser shall receive a credit for the $9,875.30 deposit
held by Barnes & Associates, Inc., under the G&D Timber Cutting Agreement.
Purchaser shall be responsible for accounting to the purchaser under the G&D
Timber Cutting Agreement for such deposit.”    


2
SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------





e.    Post-Closing Permit Transfer. Section 35 of the Option Agreement is
amended and restated in its entirety to read as follows:
“Post-Closing Bond and Holdback Cooperation. Following the Closing, Seller shall
use commercially reasonable efforts to cooperate with Purchaser with respect to
any required draw or release, as applicable, under (i) that certain Timber
Performance Bond No. SUR0043702 dated November 21, 2017, by and between Scott
Timber Co., as Principal, and Argonaut Insurance Company, as Surety, and (ii)
those certain Holdback Instructions, Escrow No. 209904AM, by and between Scott
Timber Co., Seller and AmeriTitle, to the extent required by a counterparty to
the same. This Section 35 shall survive the Closing and the execution and
delivery of the Deed.”
f.    Exhibit B. Exhibit B of the Option Agreement is amended and restated in
its entirety as set forth on Exhibit 1 attached hereto.
g.    Exhibit C. Exhibit C of the Option Agreement is amended to delete item
number 16 from such exhibit.
h.    Exhibit D. Exhibit D of the Option Agreement is amended and restated in
its entirety as set forth on Exhibit 2 attached hereto.
i.    Exhibit E. Exhibit E of the Option Agreement is amended by deleting the
Mill Creek Daylight Contract Map from such exhibit.
j.    Exhibit F. Exhibit F of the Option Agreement is amended and restated in
its entirety as set forth on Exhibit 3 attached hereto.
k.    Exhibit H. Exhibit H of the Option Agreement is deleted in its entirety.
2.    Performance, Compliance and No Breach of Seller to Date. Purchaser hereby
affirms that to its knowledge and as of the Effective Date, Seller has timely
performed and complied with each and every term, condition, agreement,
restriction and obligation under the Option Agreement to be performed or
complied with by Seller as of the Effective Date. Purchaser further affirms that
to its knowledge, each and every warranty and representation made by Seller in
the Option Agreement is true and accurate, and Seller has otherwise committed no
breach under the Option Agreement as of the Effective Date. Seller hereby
affirms that to its knowledge and as of the Effective Date, Purchaser has timely
performed and complied with each and every term, condition, agreement,
restriction and obligation under the Option Agreement to be performed or
complied with by Purchaser as of the Effective Date. Seller further affirms that
to its knowledge, each and every warranty and representation made by Purchaser
in the Option Agreement is true and accurate,


3
SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------





and Purchaser has otherwise committed no breach under the Option Agreement as of
the Effective Date.
3.    Effect of Amendment. Except as expressly modified by this Third Amendment,
the Option Agreement remains in full force and effect, and is hereby ratified
and confirmed.
4.    Counterparts. This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
counterparts together shall constitute the same instrument which may be
sufficiently evidenced by one counterpart. Execution of this Third Amendment at
different times and places by the parties shall not affect the validity thereof
so long as all the parties hereto execute a counterpart of this Third Amendment.
The parties agree that delivery by electronic means of a signed counterpart of
this Third Amendment will be deemed the same as delivery of the original
counterpart. Upon request of the other party, a party delivering an electronic
counterpart of this Third Amendment will provide to the requesting party a
signed original of this Third Amendment.




4
SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------


Exhibit 10.36
Execution Version


IN WITNESS WHEREOF, this Third Amendment has been executed by the parties on the
dates set forth below with the intent that this Third Amendment be effective
between the parties as of the date first set forth above.






 
SELLER:


FIA TIMBER PARTNERS II, L.P., a Delaware limited partnership


By: FIA Timber Management II, LLC, its General Partner




By:/s/ Charles L. VanOver      
        Name: Charles L. VanOver
        Title: Vice President
 
 
 





[Signature Page to Third Amendment to Option Agreement - FIA TP II]



--------------------------------------------------------------------------------

Exhibit 10.36
Execution Version












 


PURCHASER:


CATCHMARK TIMBER TRUST, INC., a Maryland corporation




By: /s/ John D. Capriotti       (SEAL)
Name: John D. Capriotti      
Title:    VP – Acquisitions      













[Signature Page to Third Amendment to Option Agreement - FIA TP II]



--------------------------------------------------------------------------------






EXHIBIT 1
Amended and Restated Exhibit B to Option Agreement
“EXHIBIT B


FORM OF SPECIAL WARRANTY DEED




After Recording, Return To:
[_____________]
[_____________]
[_____________]


Until A Change Is Requested,
Send All Tax Statements To:


[_____________]
[_____________]
[_____________]
 

Space above reserved for recorder


STATUTORY SPECIAL WARRANTY DEED


FIA TIMBER PARTNERS II, L.P., a Delaware limited partnership (“Grantor”),
conveys and specially warrants to [_______________], a [_______________]
(“Grantee”), the real property located in [Coos]/[Curry] County, Oregon,
described on the attached Exhibit A, together with Grantor’s right, title and
interest in the following: all buildings, structures, and other improvements
located thereon, all tenements, hereditaments, easements, appurtenances and
privileges thereto belonging, all trees, timber, sand, gravel, rock and crops
now located thereon or thereunder, and all oil, gas and mineral rights and
interests in said real property not reserved or conveyed by Grantor or Grantor’s
predecessors in title (collectively, the “Property”), free of encumbrances
created or suffered by the Grantor except as specifically set forth herein.
SUBJECT TO, and excepting and excluding from the covenants and warranties
described herein and in ORS 93.855, the matters set forth on attached Exhibit B.
The true consideration for this conveyance is $_______________.


BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY,


Exhibit 1 to Third Amendment to Option Agreement
SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------





UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER
424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009,
AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW
USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND
USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE
CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING
TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR
215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY
LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS
30.930, AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY,
UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER
424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009,
AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.


DATED as of [_____________________], 2018.


FIA TIMBER PARTNERS II, L.P.,
a Delaware limited partnership


By: FIA Timber Management II, LLC,
its General Partner




By:                         
Name:                         
Title:                         




STATE OF OREGON    )
)ss.
County of __________    )


The foregoing instrument is acknowledged before on [_______________], 2018, by
[__________________], as [____________________] of FIA Timber Management II,
LLC, the General Partner of FIA Timber Partners II, L.P., a Delaware limited
partnership.




        
Notary Public for Oregon
Commission No.:        
My commission expires:         
    


Exhibit 1 to Third Amendment to Option Agreement
SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------





Exhibit A


Legal Description of Property


[Insert legal description]






Exhibit 1 to Third Amendment to Option Agreement
SGR/19101367.4
97955353.4 0067129-00001

--------------------------------------------------------------------------------







Exhibit B


Exceptions to Title


[INSERT PERMITTED ENCUMBRANCES THAT BECOME PERMITTED ENCUMBRANCES UNDER THE
AGREEMENT AND EXHIBIT C (OF OPTION AGREEMENT) MATTERS]”

EXHIBIT 2
Amended and Restated Exhibit D to Option Agreement
“EXHIBIT D


Schedule of Unrecorded Encumbrances


•
Timber Cutting Agreements

1.
Pay as Cut Timber Cutting Right Contract No. 567-17-24 dated November 28, 2017,
between FIA Timber Partners II, L.P., as seller, and Scott Timber Co., as
purchaser, together with those certain Holdback Instructions, Escrow No.
209904AM, between such parties and AmeriTitle.

2.
Pay as Cut Timber Cutting Right Contract No. 567-17-26 dated November 30, 2017,
between FIA Timber Partners II, L.P., as seller, and G & D Timber Inc., as
purchaser.



•
Notifications of Operations/Permits

1.
Notification of Operations/Permit # 2017-740-13703 with respect to Pay as Cut
Timber Cutting Right Contract No. 567-17-24 dated November 28, 2017, between FIA
Timber Partners II, L.P., as seller, and Scott Timber Co., as purchaser.

2.
Notification of Operations/Permit # 2017-740-13432 with respect to Pay as Cut
Timber Cutting Right Contract No. 567-17-26 dated November 30, 2017, between FIA
Timber Partners II, L.P., as seller, and G & D Timber Inc., as purchaser.



•
Temporary Access Licenses

1.
Temporary Access Letter Agreement for Beaver Dam Road dated April 14, 2018,
between FIA Timber Partners II, L.P., and Mt. Scott Holding Co.



•
Grazing Lease

1.
Grazing Lease dated October 6, 2017, between FIA Timber Partners II, L.P., as
lessor and Mark Isenhart, as lessee.



•
Hunting License Agreements

1.
Hunting License Agreement dated February 9, 2018, between FIA Timber Partners
II, L.P., as licensor, and Wilderness Unlimited, as licensee.



•
Other Agreements

1.
Contract for Patrol of Timberlands (Sheriff’s Office) dated effective July 1,
2018 between FIA Timber Partners II, L.P. and the Board of Commissioners of Coos
County, Oregon.”




EXHIBIT 3
Amended and Restated Exhibit F to Option Agreement
“EXHIBIT F


Form of Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”), dated as of
_______________ ___, 2018, is by and between FIA Timber Partners II, L.P., a
Delaware limited partnership (“Assignor”), and ________________, a
_________________ (“Assignee”).
Assignor and CatchMark Timber Trust, Inc., a Maryland corporation (“CTT”) have
entered into that certain Option Agreement, dated as of _____________ ____,
2018, by and between Assignor, as seller, and CTT, as buyer[, as assigned by CTT
to Assignee] (as it may have been amended, the “Option Agreement”). All
capitalized terms used in this Agreement but not otherwise defined herein are
given the meanings set forth in the Option Agreement.
For good and valuable consideration as recited in the Option Agreement, the
receipt and adequacy of which are hereby acknowledged, Assignor and Assignee
agree as follows:
1.Assignment. Effective as of the Closing Date, Assignor, to the extent of its
interest therein, hereby sells, assigns, transfers and conveys to Assignee, to
the extent assignable, all of Assignor’s right, title and interest in, to and
under the Unrecorded Encumbrances and other agreements set forth on attached
Exhibit A (the “Assignment”).
2.    Assumption. Effective as of the Closing Date, Assignee hereby purchases,
acquires and accepts the foregoing Assignment from Seller, and Assignee further
hereby assumes and agrees to pay, honor and discharge when due the Assumed
Liabilities.
3.    Indemnification.
(a)    Assignee hereby agrees to indemnify, defend and hold harmless Assignor
for, from and against, and will reimburse Assignor for, any and all actions,
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), loss and liability, of any nature whatsoever, arising out of or in any
way related to the Assumed Liabilities and to the failure of Assignee to pay and
perform the obligations under the Unrecorded Encumbrances and other agreements
set forth on attached Exhibit A, arising on or after the Closing Date.
(b)    Assignor hereby agrees to indemnify, defend and hold harmless Assignee
for, from and against, and will reimburse Assignee for, any and all actions,
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), loss and liability, of any nature whatsoever, arising out of or in any
way related to the failure of Assignor to pay and perform the obligations under
the Unrecorded Encumbrances and other agreements set forth on attached Exhibit A
arising prior to the Closing Date.
4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Oregon without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Oregon or any other jurisdiction).
5.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement notwithstanding that all parties are not
signatories to the same counterpart. A signed copy of this Agreement delivered
by facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
6.    General. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.


[Signatures on following pages.]


IN WITNESS WHEREOF, each of Assignor and Assignee has caused this Assignment and
Assumption Agreement to be executed by its duly authorized representative with
the intent that it be effective as of the date set forth above.


Assignor:    


FIA Timber Partners II, L.P.,
a Delaware limited partnership
    
By: FIA Timber Management II, LLC,
its General Partner




By:     
Name:
Title:






Assignee:


_____________________,
a ________________________






By:     
Name:
Title:
EXHIBIT A
To
Assignment and Assumption Agreement


•
Timber Cutting Agreements

1.
Pay as Cut Timber Cutting Right Contract No. 567-17-24 dated November 28, 2017,
between FIA Timber Partners II, L.P., as seller, and Scott Timber Co., as
purchaser together with those certain Holdback Instructions, Escrow No.
209904AM, between such parties and AmeriTitle, and also together with that
certain Timber Performance Bond No. SUR0043702 between Scott Timber Co., as the
Principal, and Agronaut Insurance Company, as the Surety, with FIA Timber
Partners, II, L.P., as the obligee.

2.
Pay as Cut Timber Cutting Right Contract No. 567-17-26 dated November 30, 2017,
between FIA Timber Partners II, L.P., as seller, and G & D Timber Inc., as
purchaser.

 
•
Notifications of Operations/Permits

1.
Notification of Operations/Permit # 2017-740-13703 with respect to Pay as Cut
Timber Cutting Right Contract No. 567-17-24 dated November 28, 2017, between FIA
Timber Partners II, L.P., as seller, and Scott Timber Co., as purchaser.

2.
Notification of Operations/Permit # 2017-740-13432 with respect to Pay as Cut
Timber Cutting Right Contract No. 567-17-26 dated November 30, 2017, between FIA
Timber Partners II, L.P., as seller, and G & D Timber Inc., as purchaser.



•
Temporary Access Licenses

1.
Temporary Access Letter Agreement for Beaver Dam Road dated April 14, 2018,
between FIA Timber Partners II, LP, and Mt. Scott Holding Co.



•
Grazing Lease

1.
Grazing Lease dated October 6, 2017, between FIA Timber Partners II, L.P., as
lessor and Mark Isenhart, as lessee.



•
Hunting License Agreements

1.
Hunting License Agreement dated February 9, 2018, between FIA Timber Partners
II, L.P., as licensor, and Wilderness Unlimited, as licensee.



•
Other Agreements

1.
Contract for Patrol of Timberlands (Sheriff’s Office) dated effective July 1,
2018 between FIA Timber Partners II, L.P. and the Board of Commissioners of Coos
County, Oregon.”







Exhibit 1 to Third Amendment to Option Agreement
SGR/19101367.4
97955353.4 0067129-00001